BATEMAN, Justice.
In this condemnation suit the appellants, owners of property taken by appellee, sought to obtain a trial by filing objections to the award of the commissioners. The trial court on motion of appellee dismissed the objections as not being timely filed and adopted the award of the commissioners as the judgment of the court pursuant to Vernon’s Ann.Civ.Stat., Article 1206, subdivision (d).
This is a companion case to No. 17,784 in this court, wherein appellants, as relators in an original proceeding, sought the writ of mandamus to compel the trial court to set aside the said order and to set the cause for trial on its merits. We have this date granted the writ by opinion in No. 17,784, R. G. Storey and Charles P. Storey, Independent Executors and Trustees of the Estate of Genevieve W. Ware, Deceased, Relators, versus Honorable Fred Red Harris, Judge, County Court at Law No. 3, Dallas County, Texas, and City of Irving, Respondent and Co-Respondent, 475 S.W.2d 848, to which reference is here made.
The order complained of was an administrative order and not a judgment in a civil case, and there is no right of appeal therefrom. Pearson v. State, 159 Tex. 66, 315 S.W.2d 935, 938 (1958); Lemmon v. Giles, 342 S.W.2d 56, 57 (Tex.Civ.App., Dallas 1960, writ dism’d), holding approved in City of Dallas v. Dixon, 161 Tex. 618, 343 S.W.2d 697 (1961).
The appeal is therefore dismissed.